 

Uniled Sigles Trraerck Cauct
ovkwoan piste: of Tess

 

 

 

 

 

 

st Tofotstgun sg, Dalted' s
Cc oRPOS Claes Southem ist of Texas
FILEG
JUN T7 202
Ms. Coble ‘Cased Mane Kamp — : 7 120
MG u, Bradle
Plagudatt SS Cletk OF Cours
vs Cigh\ attain oT ey - Ls

 

 

Cac of sha
Detemdantes

 

 

 

Obj elRorn Ls |
D-EINSR oxdec Dececktor
|

 

1S +he Mowe Tudge of sara coset,
Nov Crmes
_™s oliutce AA die Plorcl ant elujerhs ko ele Toetendarvcks Lahe orndh

wis placed opie tro A TS unrsS tino Piosevk Cal aohiow

co

 

CaS SAedtay s  Scok ws -Hnts 33 a Coesbel ZawGss tera lay lap
Delendpyt Nes py lk stg AaXcy cement Am o arem -~hirk Was ntWniak, sw cho
Watt v2 Cosi colton ttt asks Coe nota ann fe ain to genhuce
te simadard 6h care Lor i -beobmeant of Croade> Dyspocta dinak (8

Gccep\ale Te Mee vredtral ¢ Dancy foe ane Leepiwent of «@ Trawt etal

 

 

a ener

 

 

 
 

 

detain Laat.
_ Paycederab errens ty Ad swiss; oly} eth. We as Post peacedisrall cin + ne
Pishreek cavety oad arwil be eth Bili-cV-'8 7p Wwe ave age Sth dea

eh onl aE en alah Lae
? ii ae minnie

 

 

The ward wrewlers Gre Wayud to tee Cwrtlo @s a Qcoup whe
Grose eloobel ste Teka Adds ecusay Caenveal 5 represevt Einveun, Ene.
Grovp Sno) ~ale lower Stored ofl om te FRPP le wrcbious . Tee
_Disinv’ Court Aeclined +o adopt the wolien to cismiss — Shrbed
te claim Sor celiel

 

 

—~ 7

Usve Llo~tr-, fy if WK isseng Sew Marcus, ‘ No wurtber (clu ¢latons

Xe Went Menlsers lowe, Sieutard ina, Cleiuns Cannot detent LARP Roel

SW Loe celret +’ tle. MO. G. dat

Ach preesteete i? 2 Spite pune Ve Plt Fach of Soca.
JN v

 

 

OQ y) PINOLE 4

 

 

The Plawk(l advawces tok Awe DE (S& is Sham dire to
tino Lack 40e Fedoral Caules of Cent Cocedace does wot alow a mation

to _Atsotss to procede A-Gber tty. SOsstrsot Cryrk clenes +e. . ee
De tendants wakes An ALES ES |

 

 

 

Tee Aer? sim hy More Digkmck cove yak Arno Plame Stirred
 

OW alan Gey vebre€ bers pel ga aude LS _ oa
“
dea SAS eD se, ptr cts

 

Let tle. Pline wt. Lf bo ey clear > +h Plawt Lf
ale ‘diwert sua tre Cmua. Bomeed. Da bis. Hi eun wa the
or yn ek coven alle tS Dee urecte GZ 40OA4AS sewed wy th
Dy. Pew wd

 

‘Vie Teeus fy tHrowee vy Gewrio ld put Ho Ama.

 

Se LO( 7 ard tre Seas Derarer a. sey es Gall prooda
Qe ol .

 

New, whew) we deo verckh Reena s_ \ pl] qeouement

 

wth +e Nhe te a Stutec Prva styed ow Oo pain

 

Romrd _ een the Pec cbt a He. Lente dl Seated
= tre. lowest neers County gevtrn—

 

Are souecty | (evel fOr aaserally wwe a_
Coven matty shady 2 ‘a ictie a moon) the Coan ty Corvin LSI,

 

"The “Cosashy Sista) _ Oe S sesdenee 0 lle perma tt
chac , elected Lesa Z Ye iS the Ges cau “by Cenc tt Cie Og

dre heeawcl nai bien) BAL tutes Fs, GX eb S

 

Low He pisses sese tle am Ad hws a.

 

peers t chew DeRedo st Da Lis Fh eet,

 

 

‘Bosaccl emer bord 4). ~ Cerne avd ge bud the
prema Wares ian cero).

Dn Lia Hien 22) the metomnty whe
ok He dmud, cles tle Boss” % |

 

 

[m=
CARI E Cm! See) roca TOT
Sry ST EO =o
SRS SS ey a re Ear ep
>>! mSP ‘Ni DOF Cr or Pastwap Cr 4 A OAY
Crayerrd goesosiy (Pep are oO ESI ST OE
FRO PR SO Ty

 

 

Cres pry] ators Comma ry Kywad spreelbag
ay PF Cora Soy PSD “|

g

 

 

. | f ———E
“CP a AIS OS IO + re Py St
we SRS ETS Tt nee
CELSO ue? orn rey ame seas Ck pok hse —
=yh sanity CYyp KB COL SS ee Amor V9 2A Af
e+ PT ee Ceoppersal he es > or q.
ome? Tt YRS ow OST
aE PRAT GF CHL CO) Cy “Se TOUA

 

O77 87” S607 SORT FS pow 24. row Ee Popp
Kproiye FROT” SI-Ad—-L)-2 SY [* ary P PRET ee
Eve OF ovo rol pe=sq Cra op OF

 

(bo FD SD ED ‘OT pes SL
SEIT KP KS TASS SOT aT Sep raps ~ a+ wr a
PLAS ADVE! dpa - ~ro venkerss C-tp OS Cy pwede

 

rn haw “peePrTN - “—- Brel CF. Oepp> cr
age een eye Oe PPE AIS
Te see heey TS PT OY
 

7) \) /S&riwe Pt Yt SY e-CA.2 Ce) ee yt J i ee Tt ——_—_—_—_~a—_—

: Der. Li wy [ecew ~ Cio pe. i A Ser aur)

CEO «6 ( ea 47 Oe SOQiwW 6).

J

The deuet eads tes mercer, de) , (Le Phar ih
vores courier) dd te iseGs tuded wenn lane)
ely rer der star? lat Kind of pacya
_ ce ih Axe. tley CO Se we 2S! Ad\! ot tee

wows bese sf “~p- c

 

 

Youd Hones), 2 ve pes Ke
He Cla Gs NE LB , Se i
a " Wesbioe—_—fes D és ete eS To exw 8 ot PE chun d
it weds, tn cles 5 slat an Boba Arg ess
pol foe, 12 te cho teed

 

“Ue Plea ALL acl oud e2eD tHe Newd
hen herdD are ap Sham Hey mre. out Sd
tle beard +e allo 2 _ tinl Kausle pow er)
a Mees Meotrer ls chesen es Qe, JAS co. pe. L7-cont8 |

Ao TT pore 4 produc thet an

Thee, se heal, ' 4 L Medea weaned to) hes

appa te TE, ho cube. vey Kat prececlins

 

 

 

 
 

The Cort ceize. thok te CG mowkks are Wasre cays aolta

. iy ,
Bs -cv- I in Mae CGoure foc Wears on Zust erated cs ws

thas $ es Land a Wad Wow.

 

 

Tire Playset las heen in -binese Kind of Stkaktans Wer mind

is cleac, Srbendy Oud sro os the deberwackl on dy Srreak eo ash.

 

 

Wour Nowmpr ethan Ore Grieg to Gnswer sWts Cau a diton.

 

| * Need due Couck ts Clearly debiwe «be 58 myneion TS Cardin.

 

* Seeh te “Couch te tanke Mae CIMA treme In the suth do ho the
“TYAS A conay, Groner end And Couck A5 ‘ee OES hed could

Give wre. celsef

~ De, Lineticare wos tre one the Platt swed she's lee Gheyp
a = " + 7 .

oS abe Cc

 

 

 

Gad GD cig kn tine Saree do Seite  Caccter tssse@ to do .

Ce a dasmissol

 

~The Shay Skeas eserg thine Sp ail =e Aue Aedes ace orth -he
: wd alg, wp, be need Be oxnene wank ctene ce

 

 

“This 7s wok bus Plat rel Botags Bs one sbaing 9 tale
ocles i S a Po ___
anlle df ook com Tin to tak ed sespossl dy, auld wow lke
Gonslensly mood Onperte! Vy Ah Re pebee at Jarpe med
dewre_ E, i no Poletonr re Pha he God bor, Oo

“Pavrerucl Urdrreter un less ly Arsen) tre Cer Be | frend have. your Vone
 

 

 

© Vo Vianot Of pom dss He Cow It hee
Wits Sr Peductron of Dec cwwe Oo 203 be S tiie ll—
by Te. Cow te utd ale hid le Gle drs? th

 

é. Qu tue. Sa Qe > ance Moton hes Star
OG of 1O Zo |
. =e Det J. conc ee eee As Hae 204 Hesap p
oS"¢ tune tee huss poste clan, sank cSrtad howd Loaf !
stay, there 4d cis Leste ves God nv stey Cds (/

 

verle Pa Cle beter hore oder 9.

 

. peed [hore wa), TT. an beans Hewat ek
cbs rag bh sect any we Deel oh Be Men —
Leovucn << treuth/ on $2 Obsen (Aalbers —

 

° fia sek CS wexgfete Ite pectred) tad» Lo

SES Zig eve 52 oon) tues toe.

 

aad we Pra _
® eee naa a cell Ee Rete 2 Frans paley
aber, 2, 0 the’ Sia toa. Pade. fe

Ze Fae Lon, Spon Ae. aw t we cori ee), ard
ao bee IT step

7 Tee Pando Cho a te ey
rpestyarad a) ards, > _— at- ods “gmnacte .

 

 

gph Bd, va Le Lye, vane.

 
 

® Poco Hes 0-2"), KX srgated oD Sune 5 2ORO
a. bedor, Opn. te Tatas Peflenoy Cerra 0 Hay

dvewd ben L a fH sob... 2 dis GQ. Water fend

prodact: rE condi.

Jt Clee On ae ei Re sauwe dey, Vere § 2000

e O45 Jae 4 20a al gf esse a coun doe _5
de Cemerte tH IZ geahts tee De Cid ce pers rb
send fa pxclech 2 ne dors

 

@ “Une odd Hone hero is He dow arch _
LS Sst Jee 30383 2h

 

© ows Honerd, TLD rw lee He Ph ob OY
low be. [Ve a. Cae | a wal SAYS poplar) that tha
Ne fen dere nts gt whet they” wees racueedl [es 6

ot edo t el Planet tt Cfo. &u~ ‘osha ws Cfo
ord (hod Re Plank 6 Sseris

 

g TT

bnOr-2 2) Pen > DE \S8, its Guncha

ashes es Aller) fe te Octet Tre te a yt

Ay Een SD

 

 

9 Teore’s merherg eeore {Qe Phew
Cane cay, He Sones 20272 Cow ovdor Sl 5
Pras LL a bey A poste f-

OD IA. AND’)

 
 

 

 

 

 

 

 

 

Co ecakvcakion oh ~Sesytee

 

“Tine Prornratt Suseacs om 2. toasty. ok ear} wry chal shat Aco p
BS Ta te prison wWreail Kak pin ty We Ackivereck

Se ao Clerk of srw cautts te Cle Owed wrodl ke SL. OMawiveg Arts PMY Se

| Veaes Aocusy — Gecrneroh ~ Coclelle
"CO. Bow IQSUY
Assia “Vetes Te ¢~ 254e

 

 

Cornel

 

eee Cre Voewek Dars
OQ
Somvyel UQ<eiss = Attorney ok Low
4le Ely eda Ave. Al) 2152
Lsashivg tow “ID. d.
Zao |

 

 

 

 

 

 
United States District Court
“a Southern District of Texas

 

ENTERED
UNITED STATES DISTRICT COURT June 03, 2020
SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk
CORPUS CHRISTI DIVISION
DAVID ALLEN HAVERKAMP; aka
HAVERKAMBP,
Plaintiff,
VS. CIVIL ACTION NO. 2:17-CV-18

JOSEPH PENN, e¢ ai,

CO? 6? (7 COD COD CO? CO? KO SOD

Defendants.

ORDER GRANTING DEFENDANTS’ MOTION FOR PROTECTIVE ORDER
& DENYING PLAINTIFF’S MOTION FOR PRODUCTION OF DOCUMENTS

The Court has reviewed Defendants Joint Motion for Protective Order (D.E. 169).

 

 

The Court finds that good cause exists to grant a temporary stay of discovery.

It is hereby ORDERED that Defendants’ motion (D.E. 169) is GRANTED. This

 

a

oo rc
Court hereby ORDERS that all discovery served in this case shall be stayed, : and no & ~> Y
: ~ worn =A
*
further discovery shall be served; until Defendants’ motion to dismiss (D.E. 158) is s\%*) yo

resolved

 

The Court has further considered Plaintiff's Motion for Production of Documents

0. E, 170). The motion is DENIED at this time because the Court has granted this

   

 

Odd, — JulieK.HaXplon
Meera? He 1S ® Oo, / C oT United States Magistrate Judge
1/1

 

 

 
